    Case 19-05831-LA11                Filed 05/06/21          Entered 05/06/21 16:35:03                Doc 211        Pg. 1 of 1


                                      UNITED STATES BANKRUPTCY COURT
                                        SOUTHERN DISTRICT OF CALIFORNIA

                                                          Minute Order
Hearing Information:
                                                                                                                                         0.00
                     Debtor:    DANA AARON LINETT
               Case Number:     19-05831-LA11                      Chapter: 11
      Date / Time / Room:       THURSDAY, MAY 06, 2021 02:00 PM DEPARTMENT 2
       Bankruptcy Judge:        LOUISE DeCARL ADLER
        Courtroom Clerk:        LISA CRUZ
          Reporter / ECR:       TRISH CALLIHAN

Matters:
       1) CREDITOR'S MOTION FOR APPROVAL OF DISCLOSURE STATEMENT IN CH. 11 PLAN FILED BY
              THOMAS B. GORRILL ON BEHALF OF BARBARA LINETT (Fr 4/1/21)


       2) CHAPTER 11 PETITION 1) SETTING STATUS CONFERENCE; 2) SETTING COMPLIANCE
              DEADLINES; AND 3) SETTING SANCTIONS, IF APPROPRIATE, INCLUDING DISMISSAL,
              CONVERSION OR APPOINTMENT OF A CHAPTER 11 TRUSTEE OR EXAMINER BECAUSE OF
              NONCOMPLIANCE WITH ABOVE-REFERENCE REQUIREMENTS (Fr 4/1/21)


       3) STATUS CONFERENCE ON OBJECTION TO PROOF OF CLAIM NO. 8, JULIA GARWOOD (Fr 4/1/21)




Appearances:

        APPEARANCES EXCUSED


Disposition:                                                                                                                1.00



        1) Tentative Ruling of the Court is affirmed. Appearances excused at hearing held on 5/6/21.

        2-3) Tentative Ruling of the Court is affirmed. Continued to 6/17/21 at 2:00 p.m. in Dept. 2. Appearances excused
        at hearing held on 5/6/21.




Page 1 of 1                                                                                                         5/6/2021       4:34:01PM
